
	
		I
		111th CONGRESS
		1st Session
		H. R. 2608
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Jordan of Ohio
			 (for himself, Mr. Boren,
			 Mr. Bartlett,
			 Mr. Alexander,
			 Mr. Broun of Georgia,
			 Mr. Cantor,
			 Mr. Chaffetz,
			 Mr. Cole, Mr. Conaway, Ms.
			 Fallin, Mr. Fleming,
			 Mr. Forbes,
			 Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gohmert,
			 Mr. Herger,
			 Mr. Jones,
			 Mr. King of Iowa,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Luetkemeyer,
			 Mr. Marchant,
			 Mr. McHenry,
			 Mr. McIntyre,
			 Mr. Neugebauer,
			 Mr. Rogers of Kentucky,
			 Mr. Scalise,
			 Mr. Smith of Texas,
			 Mr. Tiahrt,
			 Mr. Wilson of South Carolina,
			 Mr. Price of Georgia,
			 Mr. Boozman, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To define marriage for all legal purposes in the District
		  of Columbia to consist of the union of one man and one woman.
	
	
		That in the District of Columbia, for all
			 legal purposes, marriage means the union of one man and one
			 woman.
		
